


110 HR 4078 IH: Education Professional Development Tax

U.S. House of Representatives
2007-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4078
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  elementary and secondary school teachers a credit against income tax for
		  professional development and training expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Education Professional Development Tax
			 Credit Act of 2007.
		2.Credit for
			 professional development and training expenses of elementary and secondary
			 school teachers
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits) is amended by inserting after section 25D the
			 following new section:
				
					25E.Professional
				development and training expenses of elementary and secondary school
				teachers
						(a)Allowance of
				creditIn the case of an
				eligible individual, there shall be allowed as a credit against the tax imposed
				by this section an amount equal to the professional development and training
				expenses paid or incurred by the taxpayer during the taxable year.
						(b)Eligible
				individualFor purposes of this section—
							(1)In
				generalThe term
				eligible individual means any individual who—
								(A)is a teacher in an
				elementary or secondary school, and
								(B)is employed on a
				full-time basis for an academic year ending during the taxable year.
								(2)Excluded
				individualsSuch term does not include an individual who is
				employed, on a full-time basis for such academic year, as other staff (as
				defined in section 9101(29) of the Elementary and Secondary Education Act of
				1965 (20 U.S.C. 7801(29))).
							(c)Professional
				development and training expensesFor purposes of this section, the term
				professional development and training expenses means expenses
				which would (but for subsection (e)) be allowed as a deduction under section
				212 by reason of being a teacher at an elementary or secondary school,
				including expenses for any course in any subject in which the eligible
				individual is certified to teach or becomes certified to teach within 1 year
				after completing the course.
						(d)Elementary or
				secondary schoolFor purposes of this section, the term
				elementary or secondary school means any organization described in
				section 170(b)(1)(A)(ii) which provides education solely at or below the 12th
				grade.
						(e)Denial of double
				benefitNo deduction shall be allowed for any amount for which
				credit is allowed under this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections for such subpart IV is amended by
			 inserting after the item relating to section 25D the following new item:
				
					Sec. 25E. Professional development
				and training expenses of elementary and secondary school
				teachers..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
